  8:20-cr-00022-LSC-SMB Doc # 76 Filed: 07/23/20 Page 1 of 1 - Page ID # 171




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                       Plaintiff,                                   8:20CR22

        vs.
                                                                    ORDER
DAVID DUANE SHORT and EDWARD
GLEN SUMMERS,

                       Defendants.


This matter is before the court on Defendant Summer’s Unopposed Motion to Continue
Trial [75]. Counsel seeks additional time to fully explore a resolution of this case short of
trial. For good cause shown.

        IT IS ORDERED that on Defendant Summer’s Unopposed Motion to Continue Trial
[75] is granted, as follows:

       1. The jury trial, as to both defendants, now set for August 4, 2020, is continued
          to September 1, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and September 1, 2020, shall be deemed excludable time in any computation
          of time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).


       Dated this 23rd day of July 2020.

                                           BY THE COURT:

                                           s/Susan M. Bazis
                                           United States Magistrate Judge
